Opinion by
Johnson, J.
From the testimony it appeared that the petitioner had nothing to do with the making of the entry, which was filed by a broker engaged by the shipper. At the time of trial, said broker was out of business and could not be located. An investigation conducted by the Treasury Department disclosed that there was no intent on the part of the petitioner to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.